Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Mata Electrical Contractors and Support, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Mata Electric, LLC
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  511 Pinson Valley Parkway
                                  Birmingham, AL 35217
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Jefferson                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official FormCase
             201         21-00573-TOM7     Doc
                                     Voluntary   1 Filed
                                               Petition        03/11/21 Filing
                                                        for Non-Individuals Entered     03/11/21 14:55:20
                                                                               for Bankruptcy                                       Desc Main        page 1
                                                     Document           Page 1 of 44
Debtor    Mata Electrical Contractors and Support, LLC                                                 Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official FormCase
             201      21-00573-TOM7     Doc
                                  Voluntary   1 Filed
                                            Petition        03/11/21 Filing
                                                     for Non-Individuals Entered     03/11/21 14:55:20
                                                                            for Bankruptcy                                                    Desc Main   page 2
                                                  Document           Page 2 of 44
Debtor    Mata Electrical Contractors and Support, LLC                                                    Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.

                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official FormCase
             201       21-00573-TOM7     Doc
                                   Voluntary   1 Filed
                                             Petition        03/11/21 Filing
                                                      for Non-Individuals Entered     03/11/21 14:55:20
                                                                             for Bankruptcy                                                     Desc Main           page 3
                                                   Document           Page 3 of 44
Debtor   Mata Electrical Contractors and Support, LLC                         Case number (if known)
         Name

                               $50,001 - $100,000                 $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                               $100,001 - $500,000                $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                               $500,001 - $1 million              $100,000,001 - $500 million          More than $50 billion




Official FormCase
             201    21-00573-TOM7     Doc
                                Voluntary   1 Filed
                                          Petition        03/11/21 Filing
                                                   for Non-Individuals Entered     03/11/21 14:55:20
                                                                          for Bankruptcy                      Desc Main         page 4
                                                Document           Page 4 of 44
Debtor    Mata Electrical Contractors and Support, LLC                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 11, 2021
                                                  MM / DD / YYYY


                             X   /s/ Tina Sharpe                                                          Tina Sharpe
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Vice-President (majority owner)




18. Signature of attorney    X   /s/ Robert C. Keller                                                      Date March 11, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert C. Keller
                                 Printed name

                                 Russo, White & Keller, P.C.
                                 Firm name

                                 315 Gadsden Highway
                                 Suite D
                                 Birmingham, AL 35235
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (205) 833-2589                Email address      rjlawoff@bellsouth.net


                                 Bar number and State




Official FormCase
             201     21-00573-TOM7     Doc
                                 Voluntary   1 Filed
                                           Petition        03/11/21 Filing
                                                    for Non-Individuals Entered     03/11/21 14:55:20
                                                                           for Bankruptcy                                              Desc Main           page 5
                                                 Document           Page 5 of 44
 Fill in this information to identify the case:

 Debtor name         Mata Electrical Contractors and Support, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 11, 2021                          X /s/ Tina Sharpe
                                                                       Signature of individual signing on behalf of debtor

                                                                       Tina Sharpe
                                                                       Printed name

                                                                       Vice-President (majority owner)
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




          Case 21-00573-TOM7                            Doc 1         Filed 03/11/21 Entered 03/11/21 14:55:20                    Desc Main
                                                                     Document     Page 6 of 44
 Fill in this information to identify the case:

 Debtor name            Mata Electrical Contractors and Support, LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            44,307.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            44,307.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $              1,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           326,001.38

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           692,880.28


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,019,881.66




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy


           Case 21-00573-TOM7                                       Doc 1            Filed 03/11/21 Entered 03/11/21 14:55:20                                                           Desc Main
                                                                                    Document     Page 7 of 44
 Fill in this information to identify the case:

 Debtor name         Mata Electrical Contractors and Support, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number (if known)
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1         Filed 03/11/21 Entered 03/11/21 14:55:20            Desc Main
                                                                     Document     Page 8 of 44
 Debtor         Mata Electrical Contractors and Support, LLC                                   Case number (If known)
                Name


        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                     Current value of
                                                                                                                                     debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Mechanics lien on 2320 Crest Road,                                 44,307.00 -                                  0.00 =
            Birmingham, AL 35223. Lien #                               Total face amount     doubtful or uncollectible amount
            2019112261                                                                                                                         $44,307.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1         Filed 03/11/21 Entered 03/11/21 14:55:20                       Desc Main
                                                                     Document     Page 9 of 44
 Debtor         Mata Electrical Contractors and Support, LLC                                 Case number (If known)
                Name

           country club membership

 78.       Total of Part 11.                                                                                              $44,307.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                      page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy


          Case 21-00573-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20       Desc Main
                                                                     Document      Page 10 of 44
 Debtor          Mata Electrical Contractors and Support, LLC                                                        Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $44,307.00

 91. Total. Add lines 80 through 90 for each column                                                              $44,307.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $44,307.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy


           Case 21-00573-TOM7                                Doc 1         Filed 03/11/21 Entered 03/11/21 14:55:20                                         Desc Main
                                                                         Document      Page 11 of 44
 Fill in this information to identify the case:

 Debtor name          Mata Electrical Contractors and Support, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    First Corporate Solutions                     Describe debtor's property that is subject to a lien                     $1,000.00                     $0.00
        Creditor's Name                               UCC-1 filed on February 25, 2019
        914 S Street
        Sacramento, CA 95811
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $1,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                                Desc Main
                                                                     Document      Page 12 of 44
 Fill in this information to identify the case:

 Debtor name         Mata Electrical Contractors and Support, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $23,994.86          $23,994.86
           Department of Revenue                                     Check all that apply.
           Legal Division                                               Contingent
           P.O. Box 320001                                              Unliquidated
           Montgomery, AL 36132-0001                                    Disputed

           Date or dates debt was incurred                           Basis for the claim:
           12/31/2017                                                State tax

           Last 4 digits of account number 0332                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $160,248.71          $13,650.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           12/31/2016                                                Federal Income tax

           Last 4 digits of account number 0332                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   27980                               Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                                  Desc Main
                                                                     Document      Page 13 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                                    Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $121,757.81     $13,650.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           12/31/2017                                                Federal Income tax

           Last 4 digits of account number 0332                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $20,000.00    $20,000.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           12/31/2013                                                Federal Income tax

           Last 4 digits of account number 0332                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Amason & Associates, Inc.                                                   Contingent
           P.O. Box 1729                                                               Unliquidated
           Tuscaloosa, AL 35403                                                        Disputed
           Date(s) debt was incurred 10/2019
                                                                                   Basis for the claim:     Trade debt for work performed at Erwin Middle
           Last 4 digits of account number 3423                                    School
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Argo Building Company, LLC                                                  Contingent
           4501 Seventh Avenue                                                         Unliquidated
           Birmingham, AL 35224                                                        Disputed
           Date(s) debt was incurred 6/2019
                                                                                   Basis for the claim:     Trade debt for work performed at Hueytown Middle
           Last 4 digits of account number 5860                                    School
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $7,070.20
           Bama Concrete Products                                                      Contingent
           1608 17th Street                                                            Unliquidated
           Tuscaloosa, AL 35401                                                        Disputed
           Date(s) debt was incurred 2/04/2020
                                                                                   Basis for the claim:     Materials
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                                          Desc Main
                                                                     Document      Page 14 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                            Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,497.80
          Best Buy Credit Services                                              Contingent
          P.O. Box 790441                                                       Unliquidated
          Saint Louis, MO 63179                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       7804
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,209.00
          Cesar Castro                                                          Contingent
          c/o Jessica M. Vosburgh                                               Unliquidated
          2104 Chapel Hill Road                                                 Disputed
          Birmingham, AL 35216
                                                                             Basis for the claim:    FLSA claim and other claims
          Date(s) debt was incurred 2020
          Last 4 digits of account number       1929                         Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,243.00
          Claudio Sanchez-Mairena                                               Contingent
          c/o Jessica M. Vosburgh                                               Unliquidated
          2104 Chapel Hill Road                                                 Disputed
          Birmingham, AL 35216
                                                                             Basis for the claim:    FLSA claim and other claims
          Date(s) debt was incurred 2020
          Last 4 digits of account number       1929                         Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,385.50
          Denis Reyes                                                           Contingent
          c/o Jessica M. Vosburgh                                               Unliquidated
          2104 Chapel Hill Road                                                 Disputed
          Birmingham, AL 35216
                                                                             Basis for the claim:    FLSA claim and other claims
          Date(s) debt was incurred 2020
          Last 4 digits of account number       1929                         Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,376.00
          Durlin Santiago                                                       Contingent
          c/o Jessica M. Vosburgh                                               Unliquidated
          2104 Chapel Hill Road                                                 Disputed
          Birmingham, AL 35216
                                                                             Basis for the claim:    FLSA claim and other claims
          Date(s) debt was incurred 2020
          Last 4 digits of account number       1929                         Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $29,362.21
          Equipmentshare.com, Inc.                                              Contingent
          2511 Broadway Bluffe Drive                                            Unliquidated
          Suite 202                                                             Disputed
          Columbia, MO 65201
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred 2/2020 - 7/2020
          Last 4 digits of account number 9028                               Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $622.00
          Erick Luna-Pantaleon                                                  Contingent
          c/o Jessica M. Vosburgh                                               Unliquidated
          2104 Chapel Hill Road                                                 Disputed
          Birmingham, AL 35216
                                                                             Basis for the claim:    FLSA claim and other claims
          Date(s) debt was incurred 2020
          Last 4 digits of account number       1929                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


          Case 21-00573-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                                    Desc Main
                                                                     Document      Page 15 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                            Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,040.00
          Evelio Cruz-Hernandex                                                 Contingent
          c/o Jessica M. Vosburgh                                               Unliquidated
          2104 Chapel Hill Road                                                 Disputed
          Birmingham, AL 35216
                                                                             Basis for the claim:    FLSA claim and other claims
          Date(s) debt was incurred 2020
          Last 4 digits of account number       1929                         Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $24,050.00
          Ford Motor Credit                                                     Contingent
          c/o National Bankruptcy Service Center                                Unliquidated
          P.O. Box 62180                                                        Disputed
          Colorado Springs, CO 80962
                                                                             Basis for the claim:    2013 Ford F350 Crew Cab XLT
          Date(s) debt was incurred 20
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,654.20
          Gervin Galvez                                                         Contingent
          c/o Jessica M. Vosburgh                                               Unliquidated
          2104 Chapel Hill Road                                                 Disputed
          Birmingham, AL 35216
                                                                             Basis for the claim:    FLSA claim and other claims
          Date(s) debt was incurred 2020
          Last 4 digits of account number       1929                         Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,090.00
          Guadalupe Rios                                                        Contingent
          c/o Jessica M. Vosburgh                                               Unliquidated
          2104 Chapel Hill Road                                                 Disputed
          Birmingham, AL 35216
                                                                             Basis for the claim:    FLSA claim and other claims
          Date(s) debt was incurred 2020
          Last 4 digits of account number       1929                         Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,000.00
          Interior/Exterior Building Supply, LP                                 Contingent
          727 South Cortez Street                                               Unliquidated
          New Orleans, LA 70119                                                 Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $15,469.00
          J. Christopher Selman                                                 Contingent
          Bradley Arant                                                         Unliquidated
          1819 5th Avenue North                                                 Disputed
          Birmingham, AL 35203
                                                                             Basis for the claim:    Legal services
          Date(s) debt was incurred 2020
          Last 4 digits of account number       1001                         Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,420.25
          Javier Hernandez                                                      Contingent
          c/o Jessica M. Vosburgh                                               Unliquidated
          2104 Chapel Hill Road                                                 Disputed
          Birmingham, AL 35216
                                                                             Basis for the claim:    FLSA claim and other claims
          Date(s) debt was incurred 2020
          Last 4 digits of account number       1929                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


          Case 21-00573-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                                    Desc Main
                                                                     Document      Page 16 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                            Case number (if known)
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $62,240.00
          Jose A. Diaz                                                          Contingent
          24A Sahama Village                                                    Unliquidated
          Tuscaloosa, AL 35401                                                  Disputed
          Date(s) debt was incurred 7/27/2020
                                                                             Basis for the claim:    Worker's Compensation claim
          Last 4 digits of account number 4005
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          M.J. Harris Construction Services, LLC                                Contingent
          1 Riverchase Ridge                                                    Unliquidated
          Suite 300                                                             Disputed
          Birmingham, AL 35244
                                                                             Basis for the claim:    Trade debt for UAB Tech Innovation Center
          Date(s) debt was incurred 2/2020
          Last 4 digits of account number 5438                               Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $982.00
          Matar, Inc.                                                           Contingent
          c/o Saeed Ahmed                                                       Unliquidated
          700 McFarland Blvd.                                                   Disputed
          Northport, AL 35476
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred  8/27/2020
          Last 4 digits of account number 6859                               Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,485.50
          Migdoel Perez                                                         Contingent
          c/o Jessica M. Vosburgh                                               Unliquidated
          2104 Chapel Hill Road                                                 Disputed
          Birmingham, AL 35216
                                                                             Basis for the claim:    FLSA claim and other claims
          Date(s) debt was incurred 2020
          Last 4 digits of account number       1929                         Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $39,811.24
          Ohio Casualty Insurance Company                                       Contingent
          9450 Seward Road                                                      Unliquidated
          Fairfield, OH 45014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1810
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $964.49
          Ram Tool Construction                                                 Contingent
          4500 5th Avenue South                                                 Unliquidated
          Building A                                                            Disputed
          Birmingham, AL 35222
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       4478                         Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,506.00
          Raquel Recinos                                                        Contingent
          c/o Jessica M. Vosburgh                                               Unliquidated
          2104 Chapel Hill Road                                                 Disputed
          Birmingham, AL 35216
                                                                             Basis for the claim:    FLSA claim and other claims
          Date(s) debt was incurred 2020
          Last 4 digits of account number       1929                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 5 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


          Case 21-00573-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                                    Desc Main
                                                                     Document      Page 17 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                            Case number (if known)
              Name

 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $1,188.00
           S. Esani / Exxon                                                     Contingent
           c/o Tuscaloosa County District Attorney                              Unliquidated
           2504 7th Street, Suite A                                             Disputed
           Tuscaloosa, AL 35401
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred 8/21/2020
           Last 4 digits of account number 6808                              Is the claim subject to offset?     No       Yes


 3.26      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $1,629.50
           S. Esani / Exxon                                                     Contingent
           c/o Tuscaloosa County District Attorney                              Unliquidated
           2504 7th Street, Suite A                                             Disputed
           Tuscaloosa, AL 35401
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred 8/21/2020
           Last 4 digits of account number 6835                              Is the claim subject to offset?     No       Yes


 3.27      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $28,743.22
           Sequel Electrical Supply, LLC                                        Contingent
           905 22nd Avenue                                                      Unliquidated
           Second Floor                                                         Disputed
           Meridian, MS 39301
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred 9/2014
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.28      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $91,813.67
           ServisFirst Bank                                                     Contingent
           Bankruptcy Department                                                Unliquidated
           2500 Woodcrest Place                                                 Disputed
           Birmingham, AL 35209
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred 8/15/2016
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $0.00
           Trawick Contractors, Inc.                                            Contingent
           4740 Powll Avenue                                                    Unliquidated
           Birmingham, AL 35222                                                 Disputed
           Date(s) debt was incurred 8/2019
                                                                             Basis for the claim:    Trade debt for work at Rudd Middle School
           Last 4 digits of account number 0928
                                                                             Is the claim subject to offset?     No       Yes

 3.30      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $350,000.00
           US Specialty Insurance Co.                                           Contingent
           Bankrutpcy Dept.                                                     Unliquidated
           13403 Northwest Freeway                                              Disputed
           Houston, TX 77040
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred 2020
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $2,027.50
           Wilfredo Ollarves                                                    Contingent
           c/o Jessica M. Vosburgh                                              Unliquidated
           2104 Chapel Hill Road                                                Disputed
           Birmingham, AL 35216
                                                                             Basis for the claim:    FLSA claim and other claims
           Date(s) debt was incurred 2020
           Last 4 digits of account number      1929                         Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 6 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                                    Desc Main
                                                                     Document      Page 18 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                         Case number (if known)
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

          Name and mailing address                                                                On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1      American Arbitration Association
          Southeast Case Management Center                                                        Line   3.29                                       0928
          2200 Century Parkway, Suite 300
                                                                                                         Not listed. Explain
          Atlanta, GA 30345

 4.2      Brian Walding, Esq.
          2227 First Avenue South                                                                 Line   3.28
          Suite 100
                                                                                                         Not listed. Explain
          Birmingham, AL 35233

 4.3      C. Ellis Brazeal, III
          Jones Walker, LLP                                                                       Line   3.27
          420 North 20th Street, Suite 1100
                                                                                                         Not listed. Explain
          Birmingham, AL 35203

 4.4      District Court Clerk
          Dallas County                                                                           Line   3.9                                        0374
          600 Commerce, 1st Floor
                                                                                                         Not listed. Explain
          Dallas, TX 75202-4606

 4.5      EquipmentShare.com
          P.O. Box 2208                                                                           Line   3.9
          Decatur, AL 35609-2208
                                                                                                         Not listed. Explain

 4.6      J. Christopher Selman
          Bradley Arant                                                                           Line   3.27
          1819 5th Avenue North
                                                                                                         Not listed. Explain
          Birmingham, AL 35203

 4.7      J. Christopher Selman
          Bradley Arant                                                                           Line   3.29
          1819 5th Avenue North
                                                                                                         Not listed. Explain
          Birmingham, AL 35203

 4.8      J. Vincent Swinney
          Swinney & Bellenger, LLC                                                                Line   3.18
          P.O. Box 59609
                                                                                                         Not listed. Explain
          Birmingham, AL 35259-9609

 4.9      Kevin Williams, Detective
          New Orleans Police Department                                                           Line   3.15
          715 South Broad Street
                                                                                                         Not listed. Explain
          New Orleans, LA 70119

 4.10     L. Graves Stiff, III
          Starnes Davis Florie, LLP                                                               Line   3.30
          100 Brookwood Place, 7th Floor
                                                                                                         Not listed. Explain
          Birmingham, AL 35209

 4.11     Michael S. Kelly
          Brumlow Legal Group                                                                     Line   3.3
          137 Main Street, Suite 202
                                                                                                         Not listed. Explain
          Trussville, AL 35173




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 7 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy


          Case 21-00573-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                                 Desc Main
                                                                     Document      Page 19 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                        Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.12      Parnell & Crum
           P.O. Box 2189                                                                         Line     3.22
           Montgomery, AL 36102-2189
                                                                                                        Not listed. Explain

 4.13      Richard J. Wallace, III
           500 North Akard                                                                       Line     3.9
           Sutie 2700
                                                                                                        Not listed. Explain
           Dallas, TX 75201

 4.14      Richard O'Neal
           U.S. Attorney's Office                                                                Line     2.2
           1801 Fourth Avenue North
                                                                                                        Not listed. Explain
           Birmingham, AL 35203

 4.15      Richard O'Neal
           U.S. Attorney's Office                                                                Line     2.3
           1801 Fourth Avenue North
                                                                                                        Not listed. Explain
           Birmingham, AL 35203

 4.16      Richard O'Neal
           U.S. Attorney's Office                                                                Line     2.4
           1801 Fourth Avenue North
                                                                                                        Not listed. Explain
           Birmingham, AL 35203

 4.17      ServisFirst Bank
           Bankruptcy Dept.                                                                      Line     3.28
           P.O. Box 1508
                                                                                                        Not listed. Explain
           Birmingham, AL 35201-1508

 4.18      Tuscaloosa County District Attorney
           Worthless Check Unit                                                                  Line     3.20                                 9466
           2504 7th Street, Suite A
                                                                                                        Not listed. Explain
           Tuscaloosa, AL 35401

 4.19      Vincent G. Nelan
           Baker Donelson                                                                        Line     3.29
           420 20th Street North, Suite 1400
                                                                                                        Not listed. Explain
           Birmingham, AL 35203


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                    326,001.38
 5b. Total claims from Part 2                                                                       5b.    +     $                    692,880.28

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    1,018,881.66




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                               Desc Main
                                                                     Document      Page 20 of 44
 Fill in this information to identify the case:

 Debtor name         Mata Electrical Contractors and Support, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


          Case 21-00573-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                     Desc Main
                                                                     Document      Page 21 of 44
 Fill in this information to identify the case:

 Debtor name         Mata Electrical Contractors and Support, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Erick Mata                        220 Snake Hill Road                                Best Buy Credit                   D
                                               Trussville, AL 35173                               Services                          E/F       3.4
                                                                                                                                    G




    2.2      Erick Mata                        220 Snake Hill Road                                J. Christopher                    D
                                               Trussville, AL 35173                               Selman                            E/F       3.16
                                                                                                                                    G




    2.3      Erick Mata                        220 Snake Hill Road                                Department of                     D
                                               Trussville, AL 35173                               Revenue                           E/F       2.1
                                                                                                                                    G




    2.4      Erick Mata                        220 Snake Hill Road                                Internal Revenue                  D
                                               Trussville, AL 35173                               Service                           E/F       2.2
                                                                                                                                    G




    2.5      Erick Mata                        220 Snake Hill Road                                Internal Revenue                  D
                                               Trussville, AL 35173                               Service                           E/F       2.3
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy


          Case 21-00573-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                  Desc Main
                                                                     Document      Page 22 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                   Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Erick Mata                        220 Snake Hill Road                                Internal Revenue          D
                                               Trussville, AL 35173                               Service                   E/F       2.4
                                                                                                                            G




    2.7      Erick Mata                        220 Snake Hill Road                                Amason &                  D
                                               Trussville, AL 35173                               Associates, Inc.          E/F       3.1
                                                                                                                            G




    2.8      Erick Mata                        220 Snake Hill Road                                Argo Building             D
                                               Trussville, AL 35173                               Company, LLC              E/F       3.2
                                                                                                                            G




    2.9      Erick Mata                        220 Snake Hill Road                                Bama Concrete             D
                                               Trussville, AL 35173                               Products                  E/F       3.3
                                                                                                                            G




    2.10     Erick Mata                        220 Snake Hill Road                                Cesar Castro              D
                                               Trussville, AL 35173                                                         E/F       3.5
                                                                                                                            G




    2.11     Erick Mata                        220 Snake Hill Road                                Claudio                   D
                                               Trussville, AL 35173                               Sanchez-Mairena           E/F       3.6
                                                                                                                            G




    2.12     Erick Mata                        220 Snake Hill Road                                Denis Reyes               D
                                               Trussville, AL 35173                                                         E/F       3.7
                                                                                                                            G




    2.13     Erick Mata                        220 Snake Hill Road                                Durlin Santiago           D
                                               Trussville, AL 35173                                                         E/F       3.8
                                                                                                                            G




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 2 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20       Desc Main
                                                                     Document      Page 23 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                   Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Erick Mata                        220 Snake Hill Road                                Erick Luna-Pantaleon      D
                                               Trussville, AL 35173                                                         E/F       3.10
                                                                                                                            G




    2.15     Erick Mata                        220 Snake Hill Road                                Evelio                    D
                                               Trussville, AL 35173                               Cruz-Hernandex            E/F       3.11
                                                                                                                            G




    2.16     Erick Mata                        220 Snake Hill Road                                Gervin Galvez             D
                                               Trussville, AL 35173                                                         E/F       3.13
                                                                                                                            G




    2.17     Erick Mata                        220 Snake Hill Road                                Guadalupe Rios            D
                                               Trussville, AL 35173                                                         E/F       3.14
                                                                                                                            G




    2.18     Erick Mata                        220 Snake Hill Road                                Interior/Exterior         D
                                               Trussville, AL 35173                               Building Supply, LP       E/F       3.15
                                                                                                                            G




    2.19     Erick Mata                        220 Snake Hill Road                                J. Christopher            D
                                               Trussville, AL 35173                               Selman                    E/F       3.16
                                                                                                                            G




    2.20     Erick Mata                        220 Snake Hill Road                                Javier Hernandez          D
                                               Trussville, AL 35173                                                         E/F       3.17
                                                                                                                            G




    2.21     Erick Mata                        220 Snake Hill Road                                M.J. Harris               D
                                               Trussville, AL 35173                               Construction              E/F       3.19
                                                                                                  Services, LLC
                                                                                                                            G




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 3 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20          Desc Main
                                                                     Document      Page 24 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                   Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.22     Erick Mata                        220 Snake Hill Road                                Migdoel Perez             D
                                               Trussville, AL 35173                                                         E/F       3.21
                                                                                                                            G




    2.23     Erick Mata                        220 Snake Hill Road                                Ram Tool                  D
                                               Trussville, AL 35173                               Construction              E/F       3.23
                                                                                                                            G




    2.24     Erick Mata                        220 Snake Hill Road                                Raquel Recinos            D
                                               Trussville, AL 35173                                                         E/F       3.24
                                                                                                                            G




    2.25     Erick Mata                        220 Snake Hill Road                                Sequel Electrical         D
                                               Trussville, AL 35173                               Supply, LLC               E/F       3.27
                                                                                                                            G




    2.26     Erick Mata                        220 Snake Hill Road                                ServisFirst Bank          D
                                               Trussville, AL 35173                                                         E/F       3.28
                                                                                                                            G




    2.27     Erick Mata                        220 Snake Hill Road                                Trawick Contractors,      D
                                               Trussville, AL 35173                               Inc.                      E/F       3.29
                                                                                                                            G




    2.28     Erick Mata                        220 Snake Hill Road                                US Specialty              D
                                               Trussville, AL 35173                               Insurance Co.             E/F       3.30
                                                                                                                            G




    2.29     Erick Mata                        220 Snake Hill Road                                Wilfredo Ollarves         D
                                               Trussville, AL 35173                                                         E/F       3.31
                                                                                                                            G




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 4 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20          Desc Main
                                                                     Document      Page 25 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                   Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.30     Erick Mata                        220 Snake Hill Road                                First Corporate           D   2.1
                                               Trussville, AL 35173                               Solutions                 E/F
                                                                                                                            G




    2.31     Erick Mata                        220 Snake Hill Road                                Matar, Inc.               D
                                               Trussville, AL 35173                                                         E/F       3.20
                                                                                                                            G




    2.32     Erick Mata                        220 Snake Hill Road                                Ohio Casualty             D
                                               Trussville, AL 35173                               Insurance Company         E/F       3.22
                                                                                                                            G




    2.33     Erick Mata                        220 Snake Hill Road                                S. Esani / Exxon          D
                                               Trussville, AL 35173                                                         E/F       3.25
                                                                                                                            G




    2.34     Erick Mata                        220 Snake Hill Road                                S. Esani / Exxon          D
                                               Trussville, AL 35173                                                         E/F       3.26
                                                                                                                            G




    2.35     Tina Sharpe                       209 Killough Springs Road                          Best Buy Credit           D
                                               Birmingham, AL 35215                               Services                  E/F       3.4
                                                                                                                            G




    2.36     Tina Sharpe                       209 Killough Springs Road                          J. Christopher            D
                                               Birmingham, AL 35215                               Selman                    E/F       3.16
                                                                                                                            G




    2.37     Tina Sharpe                       209 Killough Springs Road                          Department of             D
                                               Birmingham, AL 35215                               Revenue                   E/F       2.1
                                                                                                                            G




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 5 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20       Desc Main
                                                                     Document      Page 26 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                   Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.38     Tina Sharpe                       209 Killough Springs Road                          Internal Revenue          D
                                               Birmingham, AL 35215                               Service                   E/F       2.2
                                                                                                                            G




    2.39     Tina Sharpe                       209 Killough Springs Road                          Internal Revenue          D
                                               Birmingham, AL 35215                               Service                   E/F       2.3
                                                                                                                            G




    2.40     Tina Sharpe                       209 Killough Springs Road                          Internal Revenue          D
                                               Birmingham, AL 35215                               Service                   E/F       2.4
                                                                                                                            G




    2.41     Tina Sharpe                       209 Killough Springs Road                          Amason &                  D
                                               Birmingham, AL 35215                               Associates, Inc.          E/F       3.1
                                                                                                                            G




    2.42     Tina Sharpe                       209 Killough Springs Road                          Argo Building             D
                                               Birmingham, AL 35215                               Company, LLC              E/F       3.2
                                                                                                                            G




    2.43     Tina Sharpe                       209 Killough Springs Road                          Bama Concrete             D
                                               Birmingham, AL 35215                               Products                  E/F       3.3
                                                                                                                            G




    2.44     Tina Sharpe                       209 Killough Springs Road                          Cesar Castro              D
                                               Birmingham, AL 35215                                                         E/F       3.5
                                                                                                                            G




    2.45     Tina Sharpe                       209 Killough Springs Road                          Claudio                   D
                                               Birmingham, AL 35215                               Sanchez-Mairena           E/F       3.6
                                                                                                                            G




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 6 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20       Desc Main
                                                                     Document      Page 27 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                   Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.46     Tina Sharpe                       209 Killough Springs Road                          Denis Reyes               D
                                               Birmingham, AL 35215                                                         E/F       3.7
                                                                                                                            G




    2.47     Tina Sharpe                       209 Killough Springs Road                          Durlin Santiago           D
                                               Birmingham, AL 35215                                                         E/F       3.8
                                                                                                                            G




    2.48     Tina Sharpe                       209 Killough Springs Road                          Erick Luna-Pantaleon      D
                                               Birmingham, AL 35215                                                         E/F       3.10
                                                                                                                            G




    2.49     Tina Sharpe                       209 Killough Springs Road                          Evelio                    D
                                               Birmingham, AL 35215                               Cruz-Hernandex            E/F       3.11
                                                                                                                            G




    2.50     Tina Sharpe                       209 Killough Springs Road                          Gervin Galvez             D
                                               Birmingham, AL 35215                                                         E/F       3.13
                                                                                                                            G




    2.51     Tina Sharpe                       209 Killough Springs Road                          Guadalupe Rios            D
                                               Birmingham, AL 35215                                                         E/F       3.14
                                                                                                                            G




    2.52     Tina Sharpe                       209 Killough Springs Road                          Interior/Exterior         D
                                               Birmingham, AL 35215                               Building Supply, LP       E/F       3.15
                                                                                                                            G




    2.53     Tina Sharpe                       209 Killough Springs Road                          J. Christopher            D
                                               Birmingham, AL 35215                               Selman                    E/F       3.16
                                                                                                                            G




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 7 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20          Desc Main
                                                                     Document      Page 28 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                   Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.54     Tina Sharpe                       209 Killough Springs Road                          Javier Hernandez          D
                                               Birmingham, AL 35215                                                         E/F       3.17
                                                                                                                            G




    2.55     Tina Sharpe                       209 Killough Springs Road                          M.J. Harris               D
                                               Birmingham, AL 35215                               Construction              E/F       3.19
                                                                                                  Services, LLC
                                                                                                                            G




    2.56     Tina Sharpe                       209 Killough Springs Road                          Migdoel Perez             D
                                               Birmingham, AL 35215                                                         E/F       3.21
                                                                                                                            G




    2.57     Tina Sharpe                       209 Killough Springs Road                          Ram Tool                  D
                                               Birmingham, AL 35215                               Construction              E/F       3.23
                                                                                                                            G




    2.58     Tina Sharpe                       209 Killough Springs Road                          Raquel Recinos            D
                                               Birmingham, AL 35215                                                         E/F       3.24
                                                                                                                            G




    2.59     Tina Sharpe                       209 Killough Springs Road                          Sequel Electrical         D
                                               Birmingham, AL 35215                               Supply, LLC               E/F       3.27
                                                                                                                            G




    2.60     Tina Sharpe                       209 Killough Springs Road                          ServisFirst Bank          D
                                               Birmingham, AL 35215                                                         E/F       3.28
                                                                                                                            G




    2.61     Tina Sharpe                       209 Killough Springs Road                          Trawick Contractors,      D
                                               Birmingham, AL 35215                               Inc.                      E/F       3.29
                                                                                                                            G




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 8 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20          Desc Main
                                                                     Document      Page 29 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                   Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.62     Tina Sharpe                       209 Killough Springs Road                          US Specialty              D
                                               Birmingham, AL 35215                               Insurance Co.             E/F       3.30
                                                                                                                            G




    2.63     Tina Sharpe                       209 Killough Springs Road                          Wilfredo Ollarves         D
                                               Birmingham, AL 35215                                                         E/F       3.31
                                                                                                                            G




    2.64     Tina Sharpe                       209 Killough Springs Road                          First Corporate           D   2.1
                                               Birmingham, AL 35215                               Solutions                 E/F
                                                                                                                            G




    2.65     Tina Sharpe                       209 Killough Springs Road                          Matar, Inc.               D
                                               Birmingham, AL 35215                                                         E/F       3.20
                                                                                                                            G




    2.66     Tina Sharpe                       209 Killough Springs Road                          Ohio Casualty             D
                                               Birmingham, AL 35215                               Insurance Company         E/F       3.22
                                                                                                                            G




    2.67     Tina Sharpe                       209 Killough Springs Road                          S. Esani / Exxon          D
                                               Birmingham, AL 35215                                                         E/F       3.25
                                                                                                                            G




    2.68     Tina Sharpe                       209 Killough Springs Road                          S. Esani / Exxon          D
                                               Birmingham, AL 35215                                                         E/F       3.26
                                                                                                                            G




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 9 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20       Desc Main
                                                                     Document      Page 30 of 44
 Fill in this information to identify the case:

 Debtor name         Mata Electrical Contractors and Support, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                             Desc Main
                                                                     Document      Page 31 of 44
 Debtor       Mata Electrical Contractors and Support, LLC                                              Case number (if known)



           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       Ford Motor Credit                                         2013 Ford F350 Crew Cab XLT                                   November                   $24,050.00
       c/o National Bankruptcy Service                                                                                         2021
       Center
       P.O. Box 62180
       Colorado Springs, CO 80962


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Diaz v. Mata Electric, LLC                        Worker's                   Jefferson County Circuit                     Pending
               CV 2020-904005                                    compensation               Court                                        On appeal
                                                                                            716 North Richard
                                                                                                                                         Concluded
                                                                                            Arrington, Jr. Blvd.
                                                                                            4th Floor
                                                                                            Birmingham, AL 35203

       7.2.    Ohio Casualty Insurance Co.                       Contract claims            Jefferson County Circuit                     Pending
               v. Mata Electric, LLC                                                        Court                                        On appeal
               CV 2020-901810                                                               716 North Richard
                                                                                                                                         Concluded
                                                                                            Arrington, Jr. Blvd.
                                                                                            4th Floor
                                                                                            Birmingham, AL 35203

       7.3.    ServisFirst Bank v. Mata                          Trade debt                 Jefferson County Circuit                     Pending
               Electrical Contractors &                                                     Court                                        On appeal
               Support, et al.                                                              716 North Richard
                                                                                                                                         Concluded
               CV 2020-903354                                                               Arrington, Jr. Blvd.
                                                                                            4th Floor
                                                                                            Birmingham, AL 35203

       7.4.    ServisFirst Bank v. Mata                          Trade debt                 Jefferson County Circuit                     Pending
               Electrical Contractors &                                                     Court                                        On appeal
               Support, et al.                                                              716 North Richard
                                                                                                                                         Concluded
               CV 2020-902266                                                               Arrington, Jr. Blvd.
                                                                                            4th Floor
                                                                                            Birmingham, AL 35203


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                                  Desc Main
                                                                     Document      Page 32 of 44
 Debtor        Mata Electrical Contractors and Support, LLC                                                 Case number (if known)



           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                    Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss     Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Tools, material, bucket, auger and                        Debtor was terminated from several jobs                    October 2020          $250,000.00
       trencher attachement for the skid                         in or around October 2020. The materials
       steer, gasoline compactor, 7                              and equipment lost were materials and
       ladders, 5 tool carts, (Amount                            equipment that were left on the job sites.
       listed below is approximate)                              Debtor was not allowed back onto the job
                                                                 sites to retrieve its materials and
                                                                 equipment.


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates           Total amount or
                 the transfer?                                                                                                                          value
                 Address
       11.1.     Russo, White & Keller, P.C.
                 315 Gadsden Highway                                                                                           January 8
                 Suite D                                                                                                       and 27,
                 Birmingham, AL 35235                                Attorney fees and filing fees                             2021                  $2,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                             Desc Main
                                                                     Document      Page 33 of 44
 Debtor      Mata Electrical Contractors and Support, LLC                                                Case number (if known)



       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange             was made                        value
       13.1                                                      Office building, furniture, computers.
       .    Ever Mata                                            This property was given to Ever Mata in
               615 Center Street                                 exchange for satisfying debt owed to
               Bessemer, AL 35020                                him.                                                    December 2020            $300,000.00

               Relationship to debtor
               Brother


       13.2 Ever Mata                                            Mini excavator This property was given
       .    616 Center Street                                    to Ever Mata in exchange for satisfying
               Bessemer, AL 35020                                debt owed to him.                                       December 2020              $60,000.00

               Relationship to debtor
               Brother


       13.3 Ever Mata                                            2015 Skid Steer This property was given
       .    616 Center Street                                    to Ever Mata in exchange for satisfying
               Bessemer, AL 35020                                debt owed to him.                                       December 2020              $60,000.00

               Relationship to debtor
               Brother


       13.4 Ever Mata                                            materials This property was given to
       .    616 Center Street                                    Ever Mata in exchange for satisfying debt
               Bessemer, AL 35020                                owed to him.                                            December 2020            $150,000.00

               Relationship to debtor
               Brother


       13.5 Ever Mata                                            Conex trailer This property was given
       .    616 Center Street                                    to Ever Mata in exchange for satisfying
               Bessemer, AL 35020                                debt owed to him.                                       December 2020                $5,000.00

               Relationship to debtor
               Brother


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                           Desc Main
                                                                     Document      Page 34 of 44
 Debtor        Mata Electrical Contractors and Support, LLC                                             Case number (if known)



    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     BancorpSouth                                    XXXX-                       Checking                 November 2020                          $0.00
                 P.O. Box 789                                                                Savings
                                                                                                                      (Account were
                 Tupelo, MS 38802-0789                                                                                negative)
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.     BancorpSouth                                    XXXX-                       Checking                 November 2020                          $0.00
                 P.O. Box 789                                                                Savings
                                                                                                                      (account was
                 Tupelo, MS 38802-0789                                                                                negative)
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy


           Case 21-00573-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                            Desc Main
                                                                     Document      Page 35 of 44
 Debtor      Mata Electrical Contractors and Support, LLC                                               Case number (if known)



20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy


          Case 21-00573-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                         Desc Main
                                                                     Document      Page 36 of 44
 Debtor      Mata Electrical Contractors and Support, LLC                                               Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Roger A. Barlow                                                                                                            2021
                    1109 East Park Drive
                    Suite 100A
                    Birmingham, AL 35235

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Roger A. Barlow
                    1109 East Park Drive
                    Suite 100A
                    Birmingham, AL 35235

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Tina Sharpe                                    209 Killough Springs Road                           Vice President                                51%
                                                      Birmingham, AL 35215

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Erick Mata                                     202 Snake Hill Road                                 President                                     49%
                                                      Trussville, AL 35173



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy


          Case 21-00573-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                                  Desc Main
                                                                     Document      Page 37 of 44
 Debtor      Mata Electrical Contractors and Support, LLC                                               Case number (if known)



    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Erick Mata                                     220 Snake Hill Road                                 President 49%                    January 2008
                                                      Trussville, AL 35173                                                                 through
                                                                                                                                           December 2020
       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Tina Sharpe                                    209 Killough Springs Road                           Vice-President 51%               Janaury 2008
                                                      Birmingham, AL 35215                                                                 through
                                                                                                                                           December 2020

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


          Case 21-00573-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                           Desc Main
                                                                     Document      Page 38 of 44
 Debtor      Mata Electrical Contractors and Support, LLC                                               Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 11, 2021

 /s/ Tina Sharpe                                                         Tina Sharpe
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         Vice-President (majority owner)

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


          Case 21-00573-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                  Desc Main
                                                                     Document      Page 39 of 44
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                     Northern District of Alabama (Southern Division)
 In re       Mata Electrical Contractors and Support, LLC                                                     Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,662.00
             Prior to the filing of this statement I have received                                        $                     1,662.00
             Balance Due                                                                                  $                         0.00

2.     $    338.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; lien avoidances.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtor(s) in any adversary proceedings.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 11, 2021                                                             /s/ Robert C. Keller
     Date                                                                       Robert C. Keller
                                                                                Signature of Attorney
                                                                                Russo, White & Keller, P.C.
                                                                                315 Gadsden Highway
                                                                                Suite D
                                                                                Birmingham, AL 35235
                                                                                (205) 833-2589
                                                                                rjlawoff@bellsouth.net
                                                                                Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy


            Case 21-00573-TOM7                          Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20                      Desc Main
                                                                     Document      Page 40 of 44
                                                               United States Bankruptcy Court
                                                     Northern District of Alabama (Southern Division)
 In re      Mata Electrical Contractors and Support, LLC                                                    Case No.
                                                                                    Debtor(s)               Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Vice-President (majority owner) of the corporation named as the debtor in this case, hereby verify that the attached list of

creditors is true and correct to the best of my knowledge.




 Date:       March 11, 2021                                              /s/ Tina Sharpe
                                                                         Tina Sharpe/Vice-President (majority owner)
                                                                         Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy


          Case 21-00573-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20            Desc Main
                                                                     Document      Page 41 of 44
    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Mata Electrical Contractors and Support, LLC
                                         Claudio Sanchez-Mairena                  Guadalupe Rios
511 Pinson Valley Parkway                c/o Jessica M. Vosburgh                  c/o Jessica M. Vosburgh
Birmingham AL 35217                      2104 Chapel Hill Road                    2104 Chapel Hill Road
                                         Birmingham AL 35216                      Birmingham AL 35216



First Corporate Solutions                Denis Reyes                              Interior/Exterior Building Supply, LP
914 S Street                             c/o Jessica M. Vosburgh                  727 South Cortez Street
Sacramento CA 95811                      2104 Chapel Hill Road                    New Orleans LA 70119
                                         Birmingham AL 35216



Department of Revenue                    Durlin Santiago                          J. Christopher Selman
Legal Division                           c/o Jessica M. Vosburgh                  Bradley Arant
P.O. Box 320001                          2104 Chapel Hill Road                    1819 5th Avenue North
Montgomery AL 36132-0001                 Birmingham AL 35216                      Birmingham AL 35203



Internal Revenue Service                 Equipmentshare.com, Inc.                 Javier Hernandez
P.O. Box 7346                            2511 Broadway Bluffe Drive               c/o Jessica M. Vosburgh
Philadelphia PA 19101-7346               Suite 202                                2104 Chapel Hill Road
                                         Columbia MO 65201                        Birmingham AL 35216



Amason & Associates, Inc.                Erick Luna-Pantaleon                     Jose A. Diaz
P.O. Box 1729                            c/o Jessica M. Vosburgh                  24A Sahama Village
Tuscaloosa AL 35403                      2104 Chapel Hill Road                    Tuscaloosa AL 35401
                                         Birmingham AL 35216



Argo Building Company, LLC               Erick Mata                               M.J. Harris Construction Services, LL
4501 Seventh Avenue                      220 Snake Hill Road                      1 Riverchase Ridge
Birmingham AL 35224                      Trussville AL 35173                      Suite 300
                                                                                  Birmingham AL 35244



Bama Concrete Products                   Evelio Cruz-Hernandex                    Matar, Inc.
1608 17th Street                         c/o Jessica M. Vosburgh                  c/o Saeed Ahmed
Tuscaloosa AL 35401                      2104 Chapel Hill Road                    700 McFarland Blvd.
                                         Birmingham AL 35216                      Northport AL 35476



Best Buy Credit Services                 Ford Motor Credit                        Migdoel Perez
P.O. Box 790441                          c/o National Bankruptcy Service Center   c/o Jessica M. Vosburgh
Saint Louis MO 63179                     P.O. Box 62180                           2104 Chapel Hill Road
                                         Colorado Springs CO 80962                Birmingham AL 35216



Cesar Castro                             Gervin Galvez                            Ohio Casualty Insurance Company
c/o Jessica M. Vosburgh                  c/o Jessica M. Vosburgh                  9450 Seward Road
2104 Chapel Hill Road                    2104 Chapel Hill Road                    Fairfield OH 45014
Birmingham AL 35216                      Birmingham AL 35216


        Case 21-00573-TOM7       Doc 1     Filed 03/11/21 Entered 03/11/21 14:55:20           Desc Main
                                         Document      Page 42 of 44
Ram Tool Construction                      American Arbitration Association    Parnell & Crum
4500 5th Avenue South                      Southeast Case Management Center    P.O. Box 2189
Building A                                 2200 Century Parkway, Suite 300     Montgomery AL 36102-2189
Birmingham AL 35222                        Atlanta GA 30345



Raquel Recinos                             Brian Walding, Esq.                 Richard J. Wallace, III
c/o Jessica M. Vosburgh                    2227 First Avenue South             500 North Akard
2104 Chapel Hill Road                      Suite 100                           Sutie 2700
Birmingham AL 35216                        Birmingham AL 35233                 Dallas TX 75201



S. Esani / Exxon                           C. Ellis Brazeal, III               Richard O'Neal
c/o Tuscaloosa County District Attorney    Jones Walker, LLP                   U.S. Attorney's Office
2504 7th Street, Suite A                   420 North 20th Street, Suite 1100   1801 Fourth Avenue North
Tuscaloosa AL 35401                        Birmingham AL 35203                 Birmingham AL 35203



Sequel Electrical Supply, LLC              District Court Clerk                ServisFirst Bank
905 22nd Avenue                            Dallas County                       Bankruptcy Dept.
Second Floor                               600 Commerce, 1st Floor             P.O. Box 1508
Meridian MS 39301                          Dallas TX 75202-4606                Birmingham AL 35201-1508



ServisFirst Bank                           EquipmentShare.com                  Tuscaloosa County District Attorne
Bankruptcy Department                      P.O. Box 2208                       Worthless Check Unit
2500 Woodcrest Place                       Decatur AL 35609-2208               2504 7th Street, Suite A
Birmingham AL 35209                                                            Tuscaloosa AL 35401



Tina Sharpe                                J. Vincent Swinney                  Vincent G. Nelan
209 Killough Springs Road                  Swinney & Bellenger, LLC            Baker Donelson
Birmingham AL 35215                        P.O. Box 59609                      420 20th Street North, Suite 1400
                                           Birmingham AL 35259-9609            Birmingham AL 35203



Trawick Contractors, Inc.                  Kevin Williams, Detective
4740 Powll Avenue                          New Orleans Police Department
Birmingham AL 35222                        715 South Broad Street
                                           New Orleans LA 70119



US Specialty Insurance Co.                 L. Graves Stiff, III
Bankrutpcy Dept.                           Starnes Davis Florie, LLP
13403 Northwest Freeway                    100 Brookwood Place, 7th Floor
Houston TX 77040                           Birmingham AL 35209



Wilfredo Ollarves                          Michael S. Kelly
c/o Jessica M. Vosburgh                    Brumlow Legal Group
2104 Chapel Hill Road                      137 Main Street, Suite 202
Birmingham AL 35216                        Trussville AL 35173


       Case 21-00573-TOM7          Doc 1     Filed 03/11/21 Entered 03/11/21 14:55:20      Desc Main
                                           Document      Page 43 of 44
                                                               United States Bankruptcy Court
                                                     Northern District of Alabama (Southern Division)
 In re      Mata Electrical Contractors and Support, LLC                                                  Case No.
                                                                                    Debtor(s)             Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Mata Electrical Contractors and Support, LLC in the above captioned action,
certifies that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly
own(s) 10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under
FRBP 7007.1:



    None [Check if applicable]




 March 11, 2021                                                        /s/ Robert C. Keller
 Date                                                                  Robert C. Keller
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Mata Electrical Contractors and Support, LLC
                                                                       Russo, White & Keller, P.C.
                                                                       315 Gadsden Highway
                                                                       Suite D
                                                                       Birmingham, AL 35235
                                                                       (205) 833-2589
                                                                       rjlawoff@bellsouth.net




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


          Case 21-00573-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 14:55:20            Desc Main
                                                                     Document      Page 44 of 44
